        Case: 1:19-cv-00387-DRC Doc #: 2 Filed: 05/28/19 Page: 1 of 2 PAGEID #: 476




                             IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT CINCINNATI


EDWIN SOLIS, et al.,

               Plaintiffs,                        Civil Action No.: 1:19-cv-00387 MRB

v.                                                Judge Michael R. Barrett

EMERY FEDERAL CREDIT UNION,

               Defendant.



                                    NOTICE OF APPEARANCE

            PLEASE TAKE NOTICE that Melissa S. Matthews of Keating Muething & Klekamp,

     PLL is appearing as co-counsel for Plaintiffs in the above-captioned matter. Counsel’s contact

     information appears below.

                                                Respectfully submitted,


                                               /s/ Melissa S. Matthews      ________________
                                               Gregory M. Utter (0032528)
                                               Melissa S. Matthews (0093352)
                                               Keating Muething & Klekamp, PLL
                                               One East Fourth Street, Suite 1400
                                               Cincinnati, Ohio 45202
                                               Phone: (513) 579-6597
                                               Fax (513) 579-6547
                                               gmutter@kmklaw.com
                                               mmatthews@kmklaw.com
                                               Attorneys for Plaintiffs




                                                   1
     Case: 1:19-cv-00387-DRC Doc #: 2 Filed: 05/28/19 Page: 2 of 2 PAGEID #: 477




                                    CERTIFICATE OF SERVICE
       I hereby certify that on May 28, 2019, a true and correct copy of the foregoing was filed
with the CM/ECF System, which will send notification of such filing to all counsel of record.


                                            /s/Melissa S. Matthews______________________
                                            Melissa A. Schaub (0093352)



9209005.1




                                                2
